Atkinson and Hines, JJ.,
concurring specially. We construe the exception to the admission of the evidence set out in the second division of the opinion to refer to the deed to the defendant from her father; and so construing this assignment of error, we are of the opinion that the court erred in permitting the defendant to testify that she had had possession of the deed from her father to her, as this necessarily related to the delivery of'this deed and to a transaction with the deceased grantor; but we are of the opinion that this was a harmless error under the' facts of this case. The deed had been recorded, and was shown by aliunde proof to have been delivered to this daughter. The presumption of delivery of the deed arises from its record. This presumption was not rebutted by proof from which the jury might find that the widow of the grantor, after his death, turned-over to the daughter this deed, there being no explanation of the circumstances' under which the deed was recorded, nor of the circumstances under which the widow got possession of this deed and handed the same to the grantee.